Citation Nr: 0948983	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  04-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date prior to April 11, 
2003, for the grant of service connection for limitation of 
motion of the left wrist with atrophy, residuals of typhoid 
inoculation, to include whether clear and unmistakable error 
(CUE) exists in prior rating decisions issued in April 1947, 
July 1947, and December 1947.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1944 to November 
1945 and from April 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for a 
left wrist disorder and assigned a 10 percent disability 
evaluation effective from April 11, 2003.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.   

In January 2005, the Board issued a decision denying the 
benefits sought on appeal. The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a May 2007 Memorandum 
Decision, the Court affirmed the January 2005 Board decision 
and dismissed the Veteran's CUE motions without prejudice for 
lack of jurisdiction.  However, the Veteran appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), which in turn, issued 
a decision in June 2008 finding that that the Court had erred 
in dismissing the CUE motions without prejudice for lack of 
jurisdiction.  The Federal Circuit reversed the Court's 
decision dismissing those motions and remanded the case to 
the Court so that the claim could be adjudicated.  
Accordingly, in a December 2008 Memorandum Decision, the 
Court vacated the Board's January 2005 decision and remanded 
the matter to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  





FINDINGS OF FACT

1.  In final rating decisions dated in April 1947, July 1947, 
and December 1947, the RO denied the Veteran's claim for 
service connection for a left wrist disorder on the basis 
that Keinbock's disease was not demonstrated in service.

2.  At the time of the April 1947, July 1947, and December 
1947 rating decisions, the RO incorrectly applied the 
statutory and regulatory provisions existing at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

There was clear and unmistakable error in the April 1947, 
July 1947, and December 1947 rating decisions that denied 
entitlement to service connection for a left wrist disorder, 
and the requirements for an effective date of November 30, 
1946, for the grant of service connection for limitation of 
motion of the left wrist with atrophy, residuals of typhoid 
inoculation, have been met. 38 U.S.C.A. §§ 5101, 5109A, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.400, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Nevertheless, the Board notes that such notice is unnecessary 
in this case because the Veteran is challenging the effective 
date for the grant of service connection for a left wrist 
disorder.  If, in response to notice of its decision on a 
claim for which VA has already given the § 5103 notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103 does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  Thus, 
the Board finds that under the holding in VAOPGCPREC 8-03, 
further notice from VA to the Veteran is not required with 
regard to his claim for an earlier effective date.  

In addition, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the 
notice that was provided before service connection for 
psychosis was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them an SOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

Moreover, the Board has granted the Veteran's claim in the 
decision below, and therefore, the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A.                   
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to an earlier effective date for the 
grant of service connection for limitation of motion of the 
left wrist with atrophy, residuals of typhoid inoculation.  
The Veteran first presented his claim for service connection 
for a left wrist disorder in a VA Adjudication Form 526, 
Veteran's Application for Pension or Compensation for 
Disability Resulting from Service in the Active Military or 
Naval Forces of the United States, received on November 30, 
1946.  However, an April 1947 rating decision denied that 
claim, which was confirmed and continued in July 1947 and 
December 1947 rating decisions.  The Veteran was notified of 
those decisions and of his appellate rights.  In general, 
rating decisions that are not timely appealed are final. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Nevertheless, the Veteran has claimed that CUE exists in the 
April 1947, July 1947, and December 1947 rating decisions.  
More specifically, he contends that the applicable law in 
1947 did not require that a disability be demonstrated in 
service.  He also alleges that the Board erred in its 
previous January 2005 decision by finding that the prior 1947 
rating decisions were based on the medical opinion of the 
adjudicators.     

The law that was in effect in 1947 stated that the payment of 
disability compensation was authorized in cases where it was 
established that the disabilities were shown to have been 
directly incurred in or aggravated by active military or 
naval service provided that such incurrence or aggravation 
was not the result of the veteran's own misconduct. 38 C.F.R. 
§ 2.1077 (1947).  The applicable law further provided:

Service-connection connotes many factors.  In 
general and fundamentally, it means establishment 
of the incurrence of injury or disease or 
aggravation of a pre-existing injury or disease 
resulting in disability coincidentally with the 
period of active military or naval service.  This 
may be accomplished by the presentation of 
affirmative facts showing the inception or 
aggravation of an injury or disease during active 
service or through the operation of statutory or 
regulatory presumptions.  Determinations as to 
service-connection, in general, should be based 
on review of the entire evidence of record in the 
individual case, with due consideration extended 
to the defined and consistently applied policy of 
the VA to administer the law under a broad and 
liberal interpretation consistent with the facts 
shown in each case.  When, after careful 
consideration of all procurable and assembled 
data, a reasonable doubt arises regarding 
service-connection, such doubt will be resolved 
in favor of the veteran.  Particular 
consideration should be accorded combat duty and 
other hardships of service. Department of 
Veterans Affairs Regulation 1063(A) (1947).

As previously noted, the Veteran submitted a formal claim on 
November 30, 1946.  In that claim, he stated that he had pain 
in his left wrist and forearm that began in April 1944.  He 
indicated that he was hospitalized at Napier Field, Alabama 
for approximately a week to ten days at that time.  He also 
noted that he had received treatment for his left wrist 
between July 1946 and November 1946.  

In addition, the Veteran submitted a November 1946 letter 
from a private physician in support of his claim.  In the 
letter, the physician observed that the Veteran had had a 
tetanus shot in the left arm while serving at Napier Field, 
Alabama, in April 1944 and that his arm became swollen, hot, 
and red two days later.  He was sent to the station hospital 
at Napier Field a few days later and remained there for 10 
days.  The physician also noted that the Veteran started 
having a sore wrist shortly after his discharge from service 
and noticed occasional discoloration on the anterior surface 
of his wrist.  X-rays revealed sclerosis of the left carpal 
scaphoid, which the physician considered to be a sterile 
necrosis that was commonly known as Keinbock's disease.  The 
physician opined that the Veteran could have possibly had 
such a bad circulatory disturbance at the time his arm was 
swollen that it could have disturbed the circulation to the 
saphead.  He also commented that the duties required while 
the Veteran was flying, such as using his arm on the throttle 
and landing gear, may have precipitated the disease.  He 
stated that it was of little consequence that the disease did 
not make itself apparent until Veteran was discharged from 
the service.  Therefore, the physician concluded that it was 
entirely conceivable that the disease was present and 
probably incurred during his military service.  

The April 1947 rating decision denied the Veteran's claim for 
service connection for a left wrist disorder, namely for 
Keinbock's disease.  The RO acknowledged the private 
physician's November 1946 letter, but noted that the 
condition diagnosed as Keinbock's disease was not 
demonstrated during service.  Therefore, it was determined 
that service connection was not warranted.  

Following the issuance of the April 1947 rating decision, the 
RO received additional service treatment records.  In 
particular, clinical records from the station hospital at 
Napier Field, Alabama, indicated that the Veteran was 
admitted in March 1944 with a history of swelling of the left 
arm following typhoid and tetanus inoculations the preceding 
day.  A physical examination found his left arm to be tender, 
reddened, and edematous.  He was diagnosed with acute, 
nonsuppurative cellulitis of the left arm secondary to 
typhoid inoculation and was discharged a few days later after 
bed rest and boric acid soaks.  It was also noted that the 
condition had been incurred in the line of duty, but that it 
had resolved.  

The Veteran also submitted an affidavit dated in July 1947 
indicating that his left arm and wrist continued to trouble 
him after receiving the inoculation and being hospitalized.  

In addition, a fellow serviceman submitted a lay statement in 
July 1947 in which he reiterated that the Veteran was 
hospitalized in March 1944 with a severely swollen arm.  He 
noted that the Veteran's arm had begun to swell in the area 
where he had received a tetanus shot.  He stated that the 
swelling continued and spread down the arm becoming so 
inflamed and painful that hospitalization was necessary.  In 
particular, he noted that while visiting the Veteran, he 
noticed that that his arm had swollen to approximately twice 
its normal size.  

Another statement was submitted in April 1947 by an 
individual for whom the Veteran did some work in December 
1945.  She recalled that one day they both noticed that the 
inside of his wrist was discolored and swollen.  She 
indicated that his wrist became sore and weak and that he 
eventually sought treatment eight months later.  

In a May 1947 statement, a private osteopathic physician 
indicated that the Veteran had consulted him in April 1946 
concerning a persistent pain in his wrist.  The physician 
stated that he could find an apparent cause for the pain.  

Another private osteopathic physician submitted a statement 
dated in June 1947 relating that he had examined the Veteran 
in July 1946 and obtained x-rays.  He indicated that he had 
diagnosed the Veteran with Keinbock's disease of the lunate 
bone and referred him to another physician.  

The physician who submitted the November 1946 letter 
submitted another similar letter in June 1947 in which he 
reiterated his opinion that the Veteran's left wrist disorder 
was probably related to his symptomatology in service.

The RO subsequently issued a rating decision in July 1947 
acknowledging the receipt of the lay statements and 
physician's letters.  However, the April 147 rating decision 
was confirmed and continued.  

Following the issuance of July 1947 rating decision, a letter 
dated in December 1946 was submitted by the same physician 
who had written the November 1946 and June 1947 letters.  The 
physician once again provided the same favorable opinion 
regarding the etiology of the Veteran's left wrist disorder.  

Nevertheless, the RO issued another rating decision in 
December 1947 rating decision in which the April 1947 rating 
decision was again confirmed and continued.  

In summary, at the time of the April 1947 rating decision, 
the evidence of record included a medical opinion relating 
the Veteran's left wrist disorder to his military service.  
Prior to the July 1947 rating decision, clinical records 
demonstrating pertinent symptomatology in service were 
obtained, as were lay statements recounting the Veteran's 
hospitalization in service and continuing symptomatology 
following his period of service.  Private medical records 
also documented the Veteran's left wrist disorder shortly 
after his period of service and included another medical 
opinion relating his disorder to his military service.  An 
additional medical opinion was associated with the claims 
file prior to the issuance of the December 1947 rating 
decision.  As such, there was evidence of symptomatology in 
service, a current disorder while his claim was pending, and 
medical opinions relating the Veteran's current disorder to 
his period of service at the time the rating decisions were 
issued in 1947.  

The Board notes that CUE is not simply a disagreement with 
how the facts were weighed or evaluated.  However, in this 
case, the Veteran and his representative are not merely 
asserting that disagreement with how the facts were weighed 
in the 1947 rating decisions.  Instead, they have asserted 
that the 1947 rating decisions were contrary to the 
applicable laws and regulations at that time.  In particular, 
they have contended that the applicable law in 1947 did not 
require that a disability be demonstrated in service.

Prior to February 1, 1990, when 38 U.S.C. § 5104(b) was added 
to the law to require ROs to specify the evidence considered 
and the reasons for the disposition, rating decisions 
routinely lacked such specificity. See Crippen v. Brown, 9 
Vet. App. 412, 420 (1996).  Generally speaking, adjudicators 
not having discussed regulations or certain items of evidence 
do not constitute CUE, as there is nothing to suggest that, 
had there been a written discussion of or citation to such 
regulations or evidence, a different result would have 
ensued. Id. at 421.  However, the April 1947 rating decision 
did specifically indicate that the service connection was not 
warranted because "the condition diagnosed as Keinbock's 
disease was not demonstrated during service."  The Board 
notes that the VA regulations extant at the time of that 
decision did not require that a disorder actually be 
diagnosed during a period of service.   

As previously discussed, there was evidence of symptomatology 
in service and of a current diagnosis during the pendency of 
the claim.  There was also medical evidence showing a 
relationship between the complaints and treatment in service 
and the subsequent diagnosis.   The evidence of record did 
not include any medical evidence showing otherwise.  
Nevertheless, the RO denied the claim because the disease was 
not actually "demonstrated" during service.  As such, it 
appears that the RO did misapply the law in its 1947 rating 
decisions, and but for that error, the outcome of the claim 
would have been manifestly different.  Therefore, the Board 
finds that there was CUE in the April 1947, July 1947, and 
December 1947 rating decisions. 

When there is error in a decision, the effective date will be 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. § 3.400(k).  As previously discussed, the 
Veteran first presented his original claim for service 
connection for a left wrist disorder on November 30, 1946.  
That claim was denied in the three rating decisions issued in 
1947, which have herein been found to be clearly and 
unmistakably erroneous.  Accordingly, the criteria for an 
earlier effective date of November 30, 1946, for the grant of 
service connection for limitation of motion of the left wrist 
with atrophy, residuals of typhoid inoculation, have been 
met.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of November 30, 1946, is assigned 
for the grant of service connection for limitation of motion 
of the left wrist with atrophy, residuals of typhoid 
inoculation.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


